Citation Nr: 0911672	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-26 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for rheumatoid 
arthritis, to include on a secondary basis and as due to 
Agent Orange exposure.

3.  Entitlement to service connection for a kidney condition, 
to include on a secondary basis.

4.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
September 1969, to include service in country in Vietnam.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which granted service connection for 
diabetes mellitus and assigned a 20 percent rating, as well 
as denying service connection for osteoarthritis, malaria, 
and a kidney condition.

Following the Veteran's Board hearing, the RO received 
notification that the Veteran was appointing a new 
representative.  The new representative is reflected on the 
cover page of the decision.

The issue of entitlement an initial rating in excess of 20 
percent for diabetes mellitus is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Malaria was not present in service; the Veteran has a 
diagnosis of malaria by remote history only; and he currently 
has no disability due to malaria.

2.  Arthritis was not present in service, was not manifested 
within one year of the Veteran's discharge from service, and 
is not etiologically related to his active service or service 
connected disability.

3.  The Veteran suffers from chronic kidney disease due to 
service connected diabetes and hypertension.


CONCLUSIONS OF LAW

1.  Malaria was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Arthritis was not incurred in or aggravated by service, 
may not be presumed to have been incurred or aggravated 
therein, and is not proximately due to or the result of a 
service connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).  

3.  The criteria for establishing service connection for 
chronic kidney disease have been met.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, in a letter dated in November 2004, which was 
issued prior to the decision on appeal, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, to 
include on a secondary basis, as well as what information and 
evidence must be submitted by the Veteran, and what 
information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service medical 
records and examination reports, records associated with a 
Social Security Administration (SSA) disability 
determination, and hearing testimony.  

The Board notes that the Veteran has not been afforded a VA 
examination for malaria or to determine whether his arthritis 
is related to active service o.  However, the Veteran's 
service treatment records are negative for malaria and 
arthritis.  Thus, there is no duty to provide a medical 
examination or obtain a medical opinion.  38 C.F.R. § 
3.159(c); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512, 518 (2004); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by testifying at a hearing 
and submitting a large amount of medical records.  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the claims for malaria and arthritis, any 
question as to a disability rating and effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the Veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  A disability that is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310 (2008).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).


        A.  Malaria

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and malaria becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307(a)(4), 3.309(b) (2008).  

The Veteran claims that he is entitled to service connection 
for malaria because it was contracted during service in 
Vietnam.  At the Travel Board hearing, the Veteran stated 
that he occasionally gets chills and fevers, which do not 
last long, and which come and go.  He indicated that he never 
sought medical treatment for these symptoms, which he says he 
was told are due to malaria.  He stated that he was told that 
there is nothing that can be done about his malaria; however, 
he said he was told that he could never give blood.  

The service treatment records note repeated smears for 
malaria were negative.  The post-service medical evidence of 
record notes only that the Veteran has a remote history of 
malaria; there is no objective evidence showing the presence 
of the disease.  In addition, there is no medical evidence 
documenting any current residuals of malaria.  While the 
Veteran is competent to state that he has experienced 
occasional fevers and chills, there is no medical evidence 
supporting the claim that these symptoms are indicative of a 
current diagnosis of or residuals from malaria.  As the 
Veteran does not have the requisite medical training, he is 
not competent to render a diagnosis of malaria.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Hence, 
in the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Court has consistently held that, 
under the law cited above, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle 
has been repeatedly reaffirmed by the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Without any objective evidence establishing that the Veteran 
suffered from malaria in service, or evidence of a current 
disability, there is no basis on which to grant service 
connection.  Therefore, the claim must be denied.  

In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  


	B.  Rheumatoid Arthritis

Were a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Additionally, a veteran who had active service in the 
Republic of Vietnam from January 9, 1962, to May 7, 1975, 
will be presumed to have been exposed to an herbicide agent 
during that service.  When such a veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), which disorders have been 
shown to be caused by exposure to Agent Orange, to a degree 
of 10 percent or more within the specified period, the 
disorder shall be presumed to have been incurred during 
service. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2008).

The following diseases shall be service connected if a 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma. 38 C.F.R. § 3.309(e).  VA's 
Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted. See Notice, 61 Fed. Reg. 414421 (1996).

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 
27,630 (May 20, 2003); see also Health Outcomes Not 
Associated With Exposure to Certain Herbicide Agents, 72 FR 
32395-01 (June 12, 2007).  The United States Court of Appeals 
for the Federal Circuit has held, however, that a claimant is 
not precluded from establishing service connection with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The Veteran claims that he is entitled to service connection 
for arthritis either on the basis that it is due to exposure 
to Agent Orange during service, or that it is secondary to 
his service-connected diabetes mellitus.  He clarified in his 
notice of disagreement that he was seeking service connection 
for rheumatoid arthritis, not osteoarthritis.

In considering this claim on a presumptive basis due to Agent 
Orange exposure, the Board concludes that service connection 
for arthritis not warranted.  In this regard the Board notes 
that arthritis is not among the diseases specified in 38 
U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between exposure 
to an herbicide agent, and the occurrence of arthritis.  See 
38 C.F.R. § 3.309(e).  Therefore, service connection is not 
warranted for this claimed disability on a presumptive basis 
as a result of herbicide exposure.

The Board also concludes that service connection is not 
warranted for this claimed disability on any other basis 
because there is no evidence that the Veteran's arthritis was 
present in service or until many years thereafter, or that it 
is otherwise etiologically related to his military service, 
or service-connected disability.

Service treatment records do not show that the Veteran was 
diagnosed with rheumatoid arthritis, nor do they contain any 
related complaints or findings.  The separation examination 
report shows normal musculoskeletal examination.

A private medical record from July 1993 notes no significant 
complaints with respect to the joints.  The earliest post-
service medical evidence of arthritis type complaints is a 
private medical report dated in August 2003 which notes 
complaints of pain when walking.  There is also an October 
2004 private medical record which notes minimal joint pain.  
A May 2005 SSA medical record indicates that the Veteran 
described having multiple joint pain for many years.  The 
first evidence of an actual diagnosis of arthritis is in VA 
medical records dated in 2005, which is more than 30 years 
after the Veteran was discharged from active service.  A June 
2005 treatment report noted there was no objective finding 
radiographically or by physical examination to support a 
diagnosis of rheumatoid arthritis.  The August 2005 VA 
examination noted there was no evidence to support the 
Veteran's claim for rheumatoid arthritis as due to diabetes.  

Subsequent VA medical records indicate that the Veteran has 
diagnoses of osteoarthritis, degenerative joint disease, and 
possible rheumatoid arthritis.  A January 2006 treatment 
record noted the Veteran had diffuse musculoskeletal pain 
largely related to degenerative joint disease and regional 
pain syndrome, but also with an inflammatory component in the 
small joints that is suggestive of rheumatoid arthritis.  

None of the medical evidence contains an opinion suggesting a 
link between rheumatoid arthritis and active service.  The 
evidence of a nexus between the Veteran's arthritis and his 
military service is limited to the Veteran's own statements.  
This is not competent evidence of the claimed nexus the 
Veteran, 
as a layperson, is not qualified to render an opinion 
concerning medical causation 
of rheumatoid arthritis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In considering this claim on a secondary basis, there is no 
evidence suggesting that the Veteran's arthritis is 
proximately due to or the result of his service-connected 
diabetes mellitus.  There is also no evidence that the 
diabetes mellitus has aggravated his arthritis.  The only 
medical opinion of record is from an August 2005 VA 
examination report.  The examiner who conducted that VA 
examination indicated that there is no evidence to support 
the Veteran's contention that his rheumatoid arthritis is due 
to his diabetes mellitus.  Without any medical evidence 
suggestive of such a relationship, there is no basis on which 
to grant service connection for rheumatoid arthritis on a 
secondary basis.  See 38 C.F.R. § 3.310.

Accordingly, service connection is not in order for 
arthritis.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  


        C.  Kidney Disease

The Veteran also claims service connection for a kidney 
condition as secondary to diabetes. 

The August 2005 VA examiner noted that there was no evidence 
at the time of the examination showing any actual kidney 
damage.  Since that time, the Veteran has submitted 
additional VA medical records which are dated from 2006 to 
2008, along with a waiver of first consideration of such 
evidence by the RO.  A February 2006 treatment record noted 
worsening renal function, although a renal ultrasound was 
normal.  A March 2007 VA progress note indicates chronic 
kidney disease, stage three, better since last visit and in 
general stable over the last two years.  The Veteran was 
admitted to the VA hospital on February 1, 2008, with acute 
renal failure.  He was noted to have chronic renal 
insufficiency, renal dysfunction, and acidosis.  A February 
2008 VA medical record notes that the Veteran has chronic 
kidney disease due to diabetes mellitus and hypertension.  An 
August 2008 record states the same thing.  The Veteran is 
service connected for both of those conditions.  

In light of the evidence, the Board finds that service 
connection for chronic kidney disease is warranted on a 
secondary basis.

ORDER

Entitlement to service connection for malaria is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for chronic kidney disease 
is granted.


REMAND

The Veteran has also claimed entitlement to an increased 
initial rating for his diabetes mellitus.

The medical evidence of record demonstrates that the Veteran 
is currently on a restricted diet and that he takes insulin 
and oral medication for his diabetes mellitus.  The August 
2005 VA examination report notes that the Veteran has not had 
any hospitalizations for ketoacidosis or hypoglycemic 
reactions.  It was also noted that the Veteran is on a 
restricted diet; but, he is not on any other restrictions 
related to his diabetes.  He is on insulin therapy and the 
oral hypoglycemic medicine Glipizide.  A December 2006 VA 
medical record indicates that the Veteran's diabetes mellitus 
was without complications.  

However, the Veteran submitted additional VA medical records 
which are dated from 2006 to 2008, along with a waiver of 
first consideration of such evidence by the RO.  This 
evidence includes information which shows that the Veteran 
was admitted to the VA hospital on February 1, 2008, with 
acute renal failure and left lower extremity cellulitis.  The 
Veteran was put on intensive care unit insulin drip protocol.  
He was placed on bed rest.  He was noted to have chronic 
renal insufficiency, renal dysfunction, and acidosis.  The 
additional 2008 VA medical records show that the Veteran's 
diabetes is poorly controlled on the current regimen 
consisting of a restricted diet and insulin and/or oral 
medication.  However, at his hearing, the Veteran denied 
being told by healthcare providers to avoid certain kinds of 
activities.  

As the evidence indicates the Veteran's disability may have 
worsened, and it has been over three years since his last VA 
examination, a new examination should be scheduled in order 
to determine the current level of severity of the Veteran's 
diabetes mellitus.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman, 19 
Vet. App. 473, which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the Veteran has not been provided with 
notice of the type of information or evidence needed to 
establish a disability rating or an effective date.  Thus, 
corrective notice can be provided on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing 
the notice required under 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b), to 
include notice of the type of evidence 
needed to establish a disability rating 
and an effective date as set out in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain copies of pertinent VA 
treatment records from the Birmingham 
VA Medical Center dating since October 
2008.


3.  The Veteran should be afforded a VA 
examination to determine the current 
severity of his diabetes mellitus.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  The examiner should 
indicate whether the Veteran's diabetes 
requires restriction of activities 
(avoidance of strenuous occupational and 
recreational activities) for control, 
and/or episodes of ketoacidosis or 
hypoglycemic reactions requiring one or 
two hospitalizations a year.  The 
examiner should also indicate the 
frequency of visits to a diabetic care 
provider.  

4.  Thereafter, the claim should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


